DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3 November 2020 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,861,212. Although the claims at the present claims are merely broader than, and thus anticipated by, the patented claims.
Below is a comparison between present claim 1 and patented claim 1:
Present claim 1
Patented claim 1
A system, comprising:
A system, comprising: 
 a body-motion capture system comprising: 
a Virtual Reality headset configured to be worn on a forehead above eyes of the user; 

at least one motion-detection sensor to track at least one head or body motion of the user;

wherein the body-motion capture system is configured to capture motion data relating to at least one head or body motion of a user; 

a body-motion capture system comprising: 
a Virtual Reality headset configured to be worn on a forehead of a user at an angle of 15 to 45 degrees above eyes of the user;  
at least one motion-detection sensor located at a predetermined distance from the user to track at least one head or body motion of the user;  
wherein the body-motion capture system is configured to capture motion data relating to at least one head or body motion of a user;  
a mobile computing device configured to capture, in real-time, facial expression data relating to at least one facial expression of the user; 
a mobile computing device configured to capture, in real-time, facial expression data relating to at least one facial expression of the user;  
a microphone configured to: capture an audio output of the user; wherein the audio output of a digital character corresponds to the audio output of the user; and 
a microphone configured to: capture an audio output of the user;  wherein the audio output of a digital character corresponds to the audio output of the user; and 
a display for displaying to the user, movements of the digital character controlled by the user; 
and at least one processor;
an integration computing device, and comprising at least one processor and a display for displaying to the user, movements of the digital character controlled by the user, and;  
wherein the at least one processor communicates with the mobile computing device, the microphone, the body-motion capture system, and an audience station;
wherein the integration computing device communicates with the mobile computing device, the microphone, the body-motion capture system, and an audience station positioned at a different location from the user;  

receive the audio output of the user, the motion data of the user, and the facial expression data of the user; 
render the captured motion data and the captured facial expression data of the user into at least one of at least one motion or at least one facial expression of the digital character so at to control, in real-time, the at least one motion, the at least one facial expression, or both, of the digital character by the user; 
23relay, to the audience station, at least one of: the at least one motion, the at least one facial expression, or the audio output of the digital character for presentation to an audience; and receive, from the audience station, a real-time video feed of the audience for displaying on the display to the user so as to cause a real-time interaction between the audience and the digital character controlled by the user.

wherein the at least one processor, executing a software application, is configured to:
receive the audio output of the user, the motion data of the user, and the facial expression data of the user;  
render the captured motion data and the captured facial expression data of the user into at least one of at least one motion or at least one facial expression of the digital character so at to control, in real-time, the at least one motion, the at least one facial expression, or both, of the digital character by the user;  
relay, to the audience station, at least one of: the at least one motion, the at least one facial expression, or the audio output of the digital character for presentation to an audience; and receive, from the audience station, a real-time video feed of the audience for displaying on the display to the user so as to cause a real-time interaction between the audience and the digital character controlled by the user. 


As shown above, besides wording, the main difference between the claims is that patented claim 1 recites “an integration computing device comprising at least one processor” whereas present claim 1 fails to recite the limitation “an integration computing device.”  Therefore, present claim 1 is merely a broader version of patented claim 1, and thus is anticipated by patented claim 1.
Claims 2-20 are similarly rejected over claims 1-13 of U.S. Patent No. 10,861,212.

Allowable Subject Matter

Claims 1-20 would be allowable if a Terminal Disclaimer is filed or the claims are amended to overcome the Double Patenting rejection, set forth in this Office action.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941.  The examiner can normally be reached on Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
15 September 2021